DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments filed 09/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 depend from cancelled Claim 5 thereby causing the claims to be indefinite. For purposes of this office action Claims 6-8 are interpreted as if amended to depend from Claim 1.
Claims 17-19 depend from cancelled Claim 16 thereby causing the claims to be indefinite. For purposes of this office action Claims 17-19 are interpreted as if amended to depend from Claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikui (JP S62153426 A) in view of Kim (CN 204373014 U).
Regarding Claim 1, Kikui discloses a cooking appliance with integral drain comprising: a generally planar surface (8) having at least one burner (13) there through: an inclined surface (4) adjacent to the at least one burner and surrounded by a drain perimeter (see 3): the inclined surface having an originating elevation, a terminating elevation and an opening (5); the originating elevation of the inclined surface beginning at the drain perimeter (see 3).

    PNG
    media_image1.png
    498
    960
    media_image1.png
    Greyscale

Kikui does not disclose the terminating elevation of the inclined surface joining with and fully surrounding a strainer, the strainer formed to the opening of the inclined surface and capable of connecting with a drain pipe.
Kim teaches a cooking appliance with integral drain comprising: a terminating elevation of an inclined surface (indicated in annotated Fig. 2 below) joining with and fully surrounding a strainer (5), the strainer formed to the opening of the inclined surface (i.e. where the inclined surface meets the strainer) and capable of connecting with a drain pipe (7).

    PNG
    media_image2.png
    862
    1764
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kikui wherein the terminating elevation of the inclined surface joining with and fully surrounding a strainer, the strainer formed to the opening of the inclined surface and capable of connecting with a drain pipe as taught and/or suggested by Kim, since such a modification would provide a structure comprising a fluid flow transition means located between the sink-like structure of Kikui and a drain line as taught by Kim in order to route fluid to some other remote location such as a sewer line, a septic tank, or some other disposal/collection means.  
Regarding Claim 6, Kikui further discloses wherein said drain perimeter (see again 3) forms a rectangular trough (see Figs. 1 & 5). 
Regarding Claim 7, Kikui further discloses wherein said drain perimeter (see again 3) is a vertical wall (see Figs. 2, 3 and 6) to contain liquid that is poured within the drain perimeter.
Regarding Claim 12, Kikui in view of Kim further teaches a cooktop perimeter (Kikui, 8) surrounding the at least one burner (Kikui, 13) and the strainer (5, as taught by Kim).
Regarding Claim 13, Kim further teaches a strainer basket (6) capable of insertion in the strainer (5) to prevent food particles from entering the drain pipe (7).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kikui in view of Kim as applied to the parent claim above, and further in view of Heisner (GB 2282443 A).
Regarding Claims 2-4, Kikui in view of Kim does not disclose further comprising controls for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted; wherein the controls are vertically mounted.
Heisner teaches controls for a cooking appliance (1) comprising controls (9) for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted (see Fig. 4); wherein the controls are vertically mounted (see Fig. 1).

    PNG
    media_image3.png
    354
    993
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim to comprise controls for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted; wherein the controls are vertically mounted as taught and/or suggested by Heisner, since such a modification would provide an easily accessible means for a user to control said cooking appliance.  
Claims 8-10  and 14are rejected under 35 U.S.C. 103 as being unpatentable over Kikui in view of Kim as applied to the parent claim above, and further in view of Shiragami (JP 2014105878 A).
Regarding Claims 8-10, Kikui in view of Kim does not disclose further comprising a drain grating over the drain perimeter; further comprising a drain grating over the strainer; wherein the at least one burner is a gas fired burner.
Shiragami teaches a cooking appliance further comprising a drain grating (2b(2)) over a drain perimeter (25); further comprising a drain grating (2b(2)) over the strainer (see 22); wherein at least one burner is a gas fired burner (see 15).

    PNG
    media_image4.png
    1128
    1365
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim to further comprise a drain grating over the drain perimeter; further comprising a drain grating over the strainer; wherein the at least one burner is a gas fired burner as taught and/or suggested by Shiragami, since the grating would provide a stable and level surface upon which to support and space pots and pans above the flame from the gas burner; furthermore gas fired burners are old and well known heat sources in the cooking appliance art.
Regarding Claim 14, Kikui in view of Kim does not disclose further comprising a water connection for cleaning the inclined surface and the strainer.
Shiragami teaches a cooking appliance (9) comprising a water connection (see 5) providing a convenient supply of water for utilization in connection therewith.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim to further comprise a water connection for cleaning the inclined surface and the strainer as taught and/or suggested by Shiragami, since such a modification would provide a convenient source of water for cooking purposes and for thoroughly flushing the drainage system in order to avoid the development of clogs. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikui in view of Kim as applied to the parent claim above, and in view of Siemens (GB 191329714 A).
Regarding Claim  11, Kikui in view of Kim does not disclose wherein the at least one burner is an electric burner.
Siemens teaches a cooking appliance comprising a drain (see h) wherein the at least one burner is an electric burner (d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim wherein the at least one burner is an electric burner as taught and/or suggested by Siemens, since electric burners are old and well known heat sources in the cooking appliance art.
  Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikui in view of Kim in view of Hansalik (US 8,616,121 B1).
Regarding Claims 15-18, as evident from the discussion above, Kikui in view of Kim discloses all of the claim limitations except for a drain pot comprising a vessel for heating food and water, a drain valve placed through a lower portion of the vessel, a drain outlet fluidically coupled to the drain valve, and a drain handle mechanically coupled to the drain valve.
Hansalik teaches a cooking appliance further comprising a drain pot (20) comprising a vessel (150) for heating food and water, a drain valve (120) placed through a lower portion of the vessel, a drain outlet (124) fluidically coupled to the drain valve, and a drain handle (110) mechanically coupled to the drain valve (120).

    PNG
    media_image5.png
    591
    980
    media_image5.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim to incorporate a drain pot comprising a vessel for heating food and water, a drain valve placed through a lower portion of the vessel, a drain outlet fluidically coupled to the drain valve, and a drain handle mechanically coupled to the drain valve as taught and/or suggested by Hansalik, since such a modification would provide a cooking apparatus container with a spigot that allows the liquid contents to be safely drained without requiring the container to be tipped on its side to pour out the liquid contents which thereby minimizes the user's exposure to the hot contents of the cooking apparatus. 
Regarding Claim 19, Hansalik further teaches a drain grating (25) over a drain perimeter (see 170/172).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kikui in view of Kim to further comprise a drain grating over the drain perimeter as taught and/or suggested by Hansalik, since the grating would provide a stable and level surface upon which to support cooking vessels upon said cooking appliance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kikui in view of Kim and Strachan (US 2,222,960).
Regarding Claim 20, as evident from the discussion above, Kikui in view of Kim discloses all of the claim limitations except for comprising an oven.
Strachan teaches a cooking appliance with an integral drain (32) incorporating an oven (see a bake oven 18 and a broiler oven 20).

    PNG
    media_image6.png
    489
    1065
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kikui in view of Kim to further comprise an oven as taught and/or suggested by Strachan, since such a modification would provide the user with an additional cooking device/means in addition to the cooktop surface burners thereby allowing for simultaneous cooking operations of different types.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image7.png
    772
    974
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    349
    911
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    685
    806
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799